Case: 2:18-cv-00966-EAS-EPD Doc #: 44 Filed: 03/14/19 Page: 1 of 2 PAGEID #: 326


                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: March 13, 2019


Mr. Mark G. Kafantaris
Law Offices
625 City Park Avenue
Columbus, OH 43206

Ms. Sarah E. Pierce
Office of the Attorney General
30 E. Broad Street
16th Floor
Columbus, OH 43215

                     Re: Case No. 19-3196, William Schmitt, et al v. Frank LaRose
                         Originating Case No. : 2:18-cv-00966

Dear Counsel:

    This case has been docketed as case number 19-3196. It will be held in abeyance until after
the district court rules on pending motions, identified under Fed. R. App. P. 4(a)(4), and
jurisdiction transfers to the Sixth Circuit Court of Appeals. Once this court has jurisdiction, the
appeal will proceed in the normal course and you will receive additional instructions from the
Clerk's office.

   In the meantime, you are strongly encouraged to read the Federal Rules of Appellate
Procedure and Sixth Circuit Rules at www.ca6.uscourts.gov. If you are counsel for a party and
have not established a PACER account and registered with this court as an ECF filer, you should
do so immediately. Your password for district court filings will not work in the appellate ECF
system. If you are representing yourself in this appeal, you will continue to file in paper and
your pleadings will be scanned into the court's electronic docket.

                                                  Sincerely yours,

                                                  s/Amy E. Gigliotti
                                                  Case Management Specialist
                                                  Direct Dial No. 513-564-7012

cc: Mr. Richard W. Nagel

Enclosure
Case: 2:18-cv-00966-EAS-EPD Doc #: 44 Filed: 03/14/19 Page: 2 of 2 PAGEID #: 327

              OFFICIAL COURT OF APPEALS CAPTION FOR 19-3196




WILLIAM T. SCHMITT; CHAD THOMPSON; DEBBIE BLEWITT

           Plaintiffs - Appellees

v.

FRANK LAROSE, Ohio Secretary of State

           Defendant - Appellant
